Hinman, J.
The plaintiff claims title to the wagon, for taking which this suit is brought, under a purchase from Ms son, and the defendants claim it under an attachment against the son, made subsequent to the purchase. The plaintiff and his son occupied, in severalty, adjoining tenements, but there was a yard in connection with the tenements, occupied by them in common, so far as they had occasion to use it. The wagon, at the time of the purchase, and also at the time it was attached, was standing in this yard, though the plaintiff claimed to have taken immediate possession of it after the sale, and to have used it, and to have remained in the exclusive possession, up to the time of the attachment. The defendants claimed, as matter of law, that there was no change of possession after the sale, upon the facts admitted and claimed by the plaintiff, and requested the court to charge the jury, that if, at the time of the attachment, the wagon was upon property in the joint possession of the plaintiff and his son, and in the same place where it was when the sale was made, and during the intermediate time, had been left there, except when in actual use by the plaintiff, there was no change of possession, and the sale was, in point of law, fraudulent and void, as against the defendants, who were attaching creditors. The court submitted to the *555jury, as a question of fact, upon all the evidence, whether there had been a change of possession. We do not see what other course could have been adopted. It appears to us that a man may have the exclusive possession of personal property, which is upon land, occupied by him and another in common, and if so, then it seems to follow that, whether he has such exclusive possession, must ordinarily be a question of fact for the jury, under all the circumstances.
We do not therefore advise a new trial.
In this opinion the other judges, Storrs and Ellsworth, concurred.
New trial not to be granted.